Citation Nr: 1415601	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bronchitis, and if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1983 to March 1984, from December 2003 to January 2005, May 2007 to October 2007, and from April 2008 to October 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that, in addition to the paper claims files, there is an electronic claims file associated with the Veteran's claim.  

In November 2013, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  At the hearing, the Veteran withdrew certain issues on appeal, including entitlement to an increased rating for posttraumatic stress disorder prior to May 31, 2013, and entitlement to service connection for tongue and dental disorders.  Subsequent to the Travel Board hearing, the Veteran has submitted written statements in which he discusses issues including his eyes, gastrointestinal disorder, diabetes and foot disability.  These matters are not part of the present appeal and are referred to the agency of original jurisdiction for appropriate action.  

The issues of service connection for erectile dysfunction, degenerative disc disease of the cervical spine with radiculopathy and bronchitis are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the Veteran's claim of entitlement to service connection for bronchitis was denied. 

2.  The evidence associated with the claims file subsequent to the May 2005 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection for bronchitis, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bronchitis.

3.  In an unappealed September 2006 rating decision, the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy was denied. 

4.  The evidence associated with the claims file subsequent to the September 2006 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim for service connection for degenerative disc disease of the cervical spine with radiculopathy, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy.

CONCLUSIONS OF LAW

1.  The May 2005 and September 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis

Bronchitis
Entitlement to service connection for bronchitis was denied in an unappealed rating decision dated in May 2005 based on the absence of any medical evidence of current disability or disability in service.  The RO cited negative service treatment records as well as the fact that the Veteran failed to report for VA examination in association with the claim.  

The evidence received since the May 2005 rating decision includes VA treatment records showing references to bronchitis as well as a history of bronchitis as noted in a February 2006 treatment note.  Additionally, the Veteran's mother and sister have attested in 2012 and 2013 to his having been hospitalized for bronchitis while in service in 1983.  The Veteran also testified that he was treated for bronchitis at Temple University Hospital in either 1999 or 1989 in association with bronchitis that started in service.  He was unable to obtain records of this treatment from that facility.  This evidence establishes a current disability, an element of service connection that was lacking at the time of the May 2005 rating decision as to the claim.  It raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material, and reopening of the claim is in order.

Degenerative disc disease of the cervical spine with radiculopathy
Entitlement to service connection for this disability was denied in an unappealed rating decision dated in September 2006 based on the absence of any medical evidence of disability in service and a finding that current cervical spine disability did not develop within a year of service separation nor was it otherwise caused by or related to service.  The RO cited negative service treatment records as well as the fact that an X-ray dated in February 2006 showing degenerative joint disease of the cervical spine was not taken within a year of service separation in January 2005, and although a VA examiner diagnosed degenerative disc disease of the cervical spine, there was no medical evidence or opinion showing that it was related to service.  

The evidence received since the September 2006 rating decision includes VA treatment records showing continued degenerative disc disease of the cervical spine.  Additionally, the Veteran's mother and sister have attested in 2012 and 2013 to his having hurt his neck in Iraq in March 2004.  They reported that he had thereafter reported neck pain.  They observed that from that point onward he appeared to need a neck brace and had complaints of pain that he related to the incident in 2004 in Iraq.  The Veteran also testified that he injured his neck in Iraq in March 2004 when he fell while running during a night time fire fight.  This evidence tends to establish a relationship between service and current disability, an element of service connection that was lacking at the time of the September 2006 rating decision as to the claim.  It raises a reasonable possibility of substantiating the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

New and material evidence has been presented; therefore, reopening of the claim of entitlement to service connection for bronchitis is granted.

New and material evidence has been presented; therefore, reopening of the claim of entitlement to service connection for degenerative disc disease of the cervical spine with radiculopathy is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims for service connection for bronchitis, degenerative disc disease of the cervical spine with radiculopathy and erectile dysfunction are decided.  The Veteran has claimed that current bronchitis is due to experiences in service and that the disability first manifested in service.  He described bronchitis-type symptoms first appearing in 1983 while he was working in Texas at Fort Sam Houston.  He stated that the air conditioners were very aggravating to the symptoms and he took epinephrine to help control symptoms.  He was also treated for bronchitis at Fort Lee in Virginia.  He treated outside of service in 1989 or 1999 at Temple University Hospital but has been unable to locate records from that facility.  He has had problems with bronchitis since the initial manifestation in service.  

Regarding neck disability, the Veteran notes that he injured his neck when he fell at night during a fire fight in Iraq in March 2004.  He did not get treatment at first but the condition worsened.  He received cortisone shots but he believes these caused problems with his eyes so he stopped.  Service treatment records dated in August and September 2008 show treatment for complaints of neck pain. He contends that he has had neck problems since the accident in service.  

Finally, the Veteran asserts that he first developed erectile dysfunction in service in 2008, and that he has had it since that time.  He testified that he was given testosterone shots at Fort Gordon in Georgia for this problem.  Service treatment records in September 2008 confirm a diagnosis of erectile dysfunction.

There is no medical opinion of record that is adequate for adjudication purposes, given the present scope of the claims.  Therefore, on remand, VA should obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  

Additionally, as it appears that the Veteran is undergoing treatment for these claimed disabilities, updated treatment records should be associated with the claims folder. 

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records, to specifically include current treatment records and records from Temple University Hospital either in 1989 or 1999 for bronchitis.  Attention is invited to the Veteran's testimony regarding treatment for bronchitis, degenerative disc disease of the cervical spine with radiculopathy and erectile dysfunction.  

2.  After the development in paragraph 1 is completed, to the extent possible, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's bronchitis.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (50 percent or better probability) that the Veteran's bronchitis is etiologically related to the Veteran's service or service-connected disabilities. 

b. whether it is at least as likely as not (50 percent or better probability) that the Veteran's bronchitis is aggravated by the service-connected disabilities. 

For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  

The underlying reasons for each opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  After the development in paragraph 1 is completed, to the extent possible, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's degenerative disc disease (DDD) of the cervical spine.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (50 percent or better probability) that the Veteran's DDD is etiologically related to the Veteran's service or service-connected disabilities. 

b. whether it is at least as likely as not (50 percent or better probability) that the Veteran's DDD is aggravated by the service-connected disabilities. 

For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  Attention is invited to the service treatment records that show treatment for complaints of neck pain in August and September 2008, found in volume 1 of the claims file.

The underlying reasons for each opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  After the development in paragraph 1 is completed, to the extent possible, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's erectile dysfunction (ED).  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based upon the review of the record and the examination results, the examiner should provide opinions as to the following: 

a. whether it is at least as likely as not (50 percent or better probability) that the Veteran's ED is etiologically related to the Veteran's service or service-connected disabilities. 

b. whether it is at least as likely as not (50 percent or better probability) that the Veteran's ED is aggravated by the service-connected disabilities. 

For the purposes of the opinion, the examiner should assume that the Veteran is a credible historian.  Attention is invited to the service treatment records that show confirm a diagnosis of the disorder in August and September 2008, found in volume 1 of the claims file.

The underlying reasons for each opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5.  Then, readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


